MEMORANDUM**
Louis Anthony Marks appeals the sentence imposed following his guilty pleas to one count of being a felon in possession of a firearm (18 U.S.C. §§ 922(g)(1) and 924(a)(2)), one count of possession of a false identification to defraud the United States (18 U.S.C. § 1028(a)(4)), and one count of passing a false and fictitious security of an organization (18 U.S.C. § 514(a)(2)). We dismiss the appeal because Marks waived his right to appeal in the superseding plea agreement. As required by Fed.R.Crim.P. 11(c)(6), the district court informed Marks of, and determined that he understood, the waiver of appeal, and there is no indication that the waiver was made other than knowingly and voluntarily. United States v. Nguyen, 285 F.3d 1179, 1182 (9th Cir.2000) (“The sole test of a waiver’s validity is whether it was made knowingly and voluntarily.”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.